                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 SANFORD L. MORGAN,                               Case No. 6:17-cv-00571-AC

        Plaintiff,
                                                  ORDERFORPAYMENTOFATTORNEY
                     vs.                          FEES PURSUANT TO EAJA

 COMMISSIONER,
 Social Security Administration,

        Defendant.


       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the
amount of $6,910.70 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act
(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff
and mailed to Plaintiffs attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474
Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made
payable to Plaintiffs attorneys, HARDER, WELLS, BARON & MANNING, P.C., if the
Commissioner confirms that Plaintiff owes no debt to the Government through the federal
treasury offset program. There are no costs or expenses to be paid herein.

                     -J8~
       Dated t h i s ~ day of
                                 /VJ_-· I
                                U[r::J/7.d:L   2019.




                                                       tates Magistrate Judge

Proposed Order submitted by:
Katherine Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
E: keitenmiller@hwbm.net
Of Attorneys for Plaintiff
